Citation Nr: 0839069	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-04 977	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for high blood 
pressure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1967 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1967 to January 1971.  

2.	On September 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office that the 
appellant died in August [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


